DETAILED ACTION
Applicant's amendments and remarks, filed 2/4/22, are fully acknowledged by the Examiner. Currently, claims 1-22 are pending with claims 1 and 15-17 amended. Applicant’s amendment to claim 15 has overcome the previously filed objection.  The following is a complete response to the 2/4/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Germain (US 9,585,675) in view of Kumar (US 2016/0015483).
Regarding claim 16, Germain teaches medical device for cutting bone and soft tissue (100), said medical device comprising:
a shaft including a rotating component having a longitudinal axis, a proximal end and a distal end (110 with rotating sleeve 122 at a distal end, a proximal end connecting to 128, and a longitudinal axis 115); a cutting member (125) for use in a rotational cutting device (100), said cutting member comprising:
a ceramic body having cutting edges (125 having sharp cutting edge 175 as in Fig. 4), said cutting body formed of a ceramic composite including alumina and zirconia (col. 72, lines 46-50 zirconia toughened alumina),
a motor configured to couple the proximal end of the shaft to rotate the cutting member (col. 2, lines 40-43);
Germain is silent wherein the alumina has a grain size ranging between 0.5 micron-1.5 microns and the zirconia has a grain size ranging between 0.1 micron-1.0 micron, and the zirconia and alumina grain shapes are round.
However, Kumar teaches a hard implants with alumina and zirconia, with grain sizes of zirconia 0.1-1.0 micron in diameter (par. 0026]), and further alumina grains roughly 1 micron in diameter (Fig. 17). One would look to Kumar to determine further properties of zirconia and alumina ceramics that are desired to be hard (par. [0217]). Kumar further teaches the grains and that the zirconia and alumina grain shape are each round (Fig. 17 and par. [0026] with the grain size discussed in diameter).
It would have been obvious to one of ordinary skill in the art to have the grain sizes and shapes of zirconia and alumina of Germain to be small as in Kumar, to improve material properties such as strength, hardness, and toughness (par. [0217]).
Regarding claim 18, Germain is not explicit wherein the ceramic has a fracture toughness of at least 4 MPam^(1/2), but not 10 MPam^(1/2). However, there is no criticality disclosed in the specification, and no unexpected results associated with the fracture toughness claimed. One of ordinary skill in the art would recognize how to optimize the fracture toughness to better be able to cut through tissue without damaging the device.
Regarding claim 19, Germain is not explicit wherein the ceramic has a thermal expansion coefficient of less than 10 ppm/degrees C, but not 4-6 ppm/degrees C. However, there is no criticality disclosed in the specification, and no unexpected results associated with the thermal expansion coefficient claimed. One of ordinary skill in the art would recognize how to optimize the thermal expansion coefficient to better be able to cut through tissue without damaging the device.
Regarding claim 20, Germain is silent regarding a bulk density ranging from 5 to 7. However, there is no criticality disclosed in the specification, and no unexpected results associated with the bulk density claimed. One of ordinary skill in the art would recognize how to optimize the bulk density to improve desired mechanical properties such as toughness.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Kumar, in further view of Orczy-Timko (US 2016/0346036).
Regarding claim 21, Germain is silent regarding an electrode on the working end of the shaft.
However, Orczy-Timko teaches an electrode on the working end of the shaft (470 on the working end of shaft as in Fig. 5a).
It would have been obvious to one of ordinary skill in the art to modify Germain with the electrode of Orczy-Timko, in order to cut soft tissue (par. [0012]).
Regarding claim 22, Germain is silent regarding wherein the electrode is disposed between cutting edges of the cutting member. However, Orczy-Timko teaches the electrode disposed between cutting edges of the cutting member (470 between cutting edges 465 and 455 as in Fig. 5a). It would have been obvious to one of ordinary skill in the art to modify Germain with the electrode of Orczy-Timko, in order to cut soft tissue (par. [0012]).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Germain (US 9,585,675), Kumar (US 2016/0015483), Kurizoe (US 2012/0295113), and Orczy-Timko (US 2016/0346036). However, while composites of alumina, zirconia, and cerium are known, the wt% of all the components with the given grain sizes are not taught by the references. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, as in claim 1, while composites of alumina, zirconia, and cerium are known, the wt% of all the components with the given grain sizes are not taught by the references. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. Regarding claim 16, the combination of Germain and Kumar teach the claims as amended. Given Kumar teaches grain sizes in terms of diameter, one of ordinary skill in the art would consider the grains to be round.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794              
                                                                                                                                                                                          /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794